DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.

Response to Amendment
Applicant has amended claims 1, 4, and 15. Claims 1-15 are pending.
The amendments to the claims have necessitated new 103 rejections over newly cited reference Karanikas (US 9,920,251). See 103 rejections below for details.

Response to Arguments
Applicant's arguments filed 2/22/2021 with respect to the 103 rejections over primary reference Dugler have been fully considered but they are not persuasive. 
Applicant has argued that the Kaczmarek reference fails to teach, suggest, or provide motivation for a screw auger that is configured to rotate in both forward and reverse directions to agitate and transport the rubber containing waste through the thermal reaction zones in both the forward and reverse directions. Examiner respectfully disagrees.
Applicant’s argument is unpersuasive for at least the reasons detailed in the Final Rejection mailed 10/22/2020 (see pages 4-6 of said rejection). Regardless, the combination of Karanikas (US 9,920,251) and Kaczmarek set forth in the 103 rejections below suggests a screw auger that is configured to rotate in both forward and reverse directions to agitate and transport the rubber containing waste 

Applicant’s other arguments with respect to the 103 rejections over primary reference Dugler have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karanikas (US 9,920,251) in view of in view of Kaczmarek (US 2010/0076245) and Abdulbaki et al. (“Final Design Report, Pyrolysis Feeder”), hereafter referred to as Abdulbaki.
With regard to claim 1: Karanikas teaches a hermetically sealed flow-through reactor (reactor tube) 22 for non-oxidative thermal degradation (pyrolysis) of feedstocks, including rubber containing wastes such as tires, into a char product, the reactor having an internal cylindrical surface, internal cylindrical surface being the inner surface of the reactor tube 22 (abstract, Column 1 Lines 1-26, Column 2 Lines 40-60, Column 3 Lines 20-54, Column 4 Lines 30-41). Note: Although it is not explicitly taught, it is understood that the reactor 22 is a hermetically sealed reactor because the inlet and outlet thereof are sealed by airlocks 26 and 34. 
The reactor 22 including:
An inlet (second airlock) 26 and an outlet (third airlock) 34 (Figures 1 and 2, Column 3 Lines 20-54, Column 4 Lines 30-41).
A plurality of reactor zones A, B, C, D, and E, each of the plurality of reactor zones including a plurality of heating elements (ceramic band heaters) 30, wherein each of the heating elements 30 may be individually controlled to maintain each of the plurality of reactor zones at different temperatures (Figure 1 and 2, Column 4 Lines 10-30, Column 5).
Karanikas does not explicitly teach the presence of a heating zone including one or more heating elements controllable to heat the heating zone to a temperature of at least 300°C. However, as discussed above, the reactor 22 of Karanikas includes a plurality of reactor zones A, B, C, D, and E, each of the plurality of reactor zones including a plurality of heating elements (ceramic band heaters) 30, wherein each of the heating elements 30 may be individually controlled to maintain each of the plurality of reactor zones at different temperatures (Figure 1 and 2, Column 4 Lines 10-30, Column 5). Karanikas further teaches that the first reactor zone A may be used to raise the feedstock to a particular temperature (Column 6 Lines 7-22). This teaching by Karanikas indicates that the first reactor zone A may be used as a heating zone. In view of the forgoing, the first reactor zone A is necessarily capable of functioning as a heating zone including a plurality of heating elements 30, said heating elements being controllable to heat 
Karanikas does not explicitly teach that heating elements 30 of the heating zone A are controllable to heat the heating zone to a temperature of at least 300 °C. However, the Table in Column 6 of Karanikas (see Column 6 Lines 55-65) indicates that the heating elements 30 are capable of heating the zones to temperatures well in excess of 300 °C, e.g. temperatures up to at least 470 °C. In view of said Table, it is clear that the heating elements 30 of heating zone A are capable of heat the heating zone A to a temperature of at least 300 °C. As discussed above, the heating elements 30 are controllable to heat their respective zones to different temperatures of one’s choosing (Figure 1 and 2, Column 4 Lines 10-30, Column 5, Column 6 Lines 7-22). In view of the forgoing, the heating elements of the heating zone A in Karanikas are necessarily controllable to heat the heating zone to a temperature of at least 300 °C (see MPEP 2114).
In the unlikely alternative, it is well understood that temperature is a result effective variable in pyrolysis operations. For example, if reactor temperature is too low, the desired pyrolysis will not be achieved. On the other hand, if reactor temperature is too high, energy will be wasted and there is a risk of damage to the reactor. Therefore, a person having ordinary skill in the art would be motivated to optimize the temperature profile with a pyrolysis reactor. This is especially the case when using a pyrolysis reactor like that of Karanikas wherein the temperature within each reactor zone can be independently set and maintained with relative ease (see Column 4 Lines 10-30, Column 5, Column 6 Lines 7-22). "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
In the unlikely event that the heating elements 30 of the heating zone A are not controllable to heat the heating zone to a temperature of at least 300 °C, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Karanikas by optimizing the operating temperature range of the heating zone A, i.e. by making the heating elements 30 of the heating zone controllable to heat the heating zone to a temperature of at least 300 °C, in order to obtain a reactor which is capable of maintaining the operating temperature therein in an optimal range to achieve pyrolysis of rubber containing waste.   

Karanikas does not explicitly teach that heating elements 30 of the cooling zones D and E are controllable to maintain the cooling zones at temperatures of no less than 400 °C. However, the Table in Column 6 of Karanikas (see Column 6 Lines 55-65) indicates that the heating elements 30 are capable of maintaining the zones at temperatures well in excess of 400 °C, e.g. temperatures up to at least 470 °C. In view of said Table, it is clear that the heating elements 30 of cooling zones D and E are capable of maintaining said zones at temperatures of no less than 400 °C. As discussed above, the heating elements 30 are controllable to heat their respective zones to different temperatures of one’s choosing (Figure 1 and 2, Column 4 Lines 10-30, Column 5, Column 6 Lines 7-22). In view of the forgoing, the heating elements of the cooling zones E and D in Karanikas are necessarily controllable to maintain the cooling zones at temperatures of no less than 400 °C (see MPEP 2114).

In the unlikely event that the heating elements 30 of the cooling zones D and E are not controllable to maintain the cooling zones at temperatures of at least 400 °C, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Karanikas by optimizing the operating temperature ranges of the cooling zones D and E, i.e. by making the heating elements 30 of the cooling zones controllable to maintain the cooling zones at temperatures of at least 400 °C, in order to obtain a reactor which is capable of maintaining the operating temperature therein in an optimal range to achieve pyrolysis of rubber containing waste.   
Karanikas does not explicitly teach the presence of one or more thermal reaction zones, wherein the one or more thermal reaction zones are arranged between the heating zone and the cooling zone and are arranged between the inlet and the outlet such that the heating zone is located upstream of the one or more thermal reaction zones and the cooling zone is located downstream of the one or more thermal reaction zones, and wherein each thermal reaction zone is provided with one or more heating elements controllable to heat the thermal reaction zone to an operating temperature for mediating the non-oxidative thermal degradation of rubber in the rubber containing waste, wherein a first thermal zone of the one or more thermal reaction zones is operated at a temperature from about 445 °C to about 550 °C. However, as discussed above, the reactor 22 of Karanikas includes a plurality of reactor zones A, B, C, D, and E, each of the plurality of reactor zones including a plurality of heating elements (ceramic band heaters) 30, wherein each of the heating elements 30 may be individually controlled to maintain each of the plurality of reactor zones at different temperatures (Figure 1 and 2, Column 4 Lines 10-30, Column 5). As discussed 
Karanikas does not explicitly teach that a first thermal reaction zone of the thermal reaction zones B and C is operated at a temperature of about 445-550 °C. However, the Table in Column 6 of Karanikas (see Column 6 Lines 55-65) indicates that the heating elements 30 are capable of maintaining the zones at temperatures in the claimed operating range of about 445-550 °C, e.g. temperatures up to at least 470 °C. In view of said Table, it is clear that the heating elements 30 of the thermal reaction zones B and C are capable of maintaining at least a first one of said zones at a temperature within the range of 445-550 °C. As discussed above, the heating elements 30 are controllable to heat their respective zones to different temperatures of one’s choosing (Figure 1 and 2, Column 4 Lines 10-30, Column 5, Column 6 
In the unlikely alternative, it is well understood that temperature is a result effective variable in pyrolysis operations. For example, if reactor temperature is too low, the desired pyrolysis will not be achieved. On the other hand, if reactor temperature is too high, energy will be wasted and there is a risk of damage to the reactor. Therefore, a person having ordinary skill in the art would be motivated to optimize the temperature profile with a pyrolysis reactor. This is especially the case when using a pyrolysis reactor like that of Karanikas wherein the temperature within each reactor zone can be independently set and maintained with relative ease (see Column 4 Lines 10-30, Column 5, Column 6 Lines 7-22). "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
In the unlikely event that a first thermal reaction zone of the thermal reaction zones B and C were not operable at a temperature of about 445-550 °C, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Karanikas by optimizing the operating temperature ranges of the thermal reaction zones B and C, i.e. by making at least a first thermal reaction zone of the thermal reaction zones B and C operable at a temperature of about 445-550 °C, in order to obtain a reactor which is capable of maintaining the operating temperature therein in an optimal range to achieve pyrolysis of rubber containing waste.   
A gas outlet (conduit) 52 for withdrawing gas or gases evolved during the non-oxidative thermal degradation (pyrolysis) of the feedstock (e.g. rubber containing waste) (Figures 1 and 2, Column 7 Lines 17-30).
Karanikas does not explicitly teach that the gas outlet is controllable such that negative pressure is applied to the thermal reaction zone. However, Karanikas teaches that the system should always be pulling gas from the reactor 22 and into tower 40 and distillation column 42 (Figures 1 and 2, Column 5 Lines 5-15). The tower 40 and column 42 are fluidly connected to the reactor 22 via the gas outlet 52 (Figures 1 and 2, Column 7 Lines 17-30). In view of the aforementioned teachings, it is clear that the system of Karanikas is controllable (i.e. can be controlled or operated) such that a negative pressure is 
	In the alternative, Karanikas teaches that the system should always be pulling gas from the reactor 22 and into tower 40 and distillation column 42, and that there should never be any positive pressure in the system in the vicinity of pressure relief outlet 49 (Figures 1 and 2, Column 5 Lines 5-15). By these teachings, Karanikas would suggest to one of ordinary skill in the art that the outlet 52 be configured to apply a negative pressure to the reactor 22 to pull gases therefrom and into the tower 40 and column 42 while preventing a positive pressure from developing in the vicinity of pressure relief outlet. 
In the event that the Karanikas were not already configured as such, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Karanikas by configuring the gas outlet such that it were controllable (i.e. operable) to apply a negative pressure to the thermal reaction zone (i.e. the interior of the reactor). 
The device of Karanikas further comprises a screw auger 25 located within the reactor 22, the screw auger 25 configured to rotate to transport the feedstock (e.g. rubber containing waste) through the reactor 22, through each of the thermal reaction zones, and to the outlet 34 (Figures 1, 2, and 5, Column 3 Lines 20-37). 
Karanikas does not explicitly teach that the screw auger is configured to rotate in both forward and reverse directions to agitate and transport the rubber containing waste through the thermal reaction zones in both the forward and reverse directions and to the outlet.
However, the screw auger 25 of Karanikas is presumably capable of being operated in both forward and reverse directions such that it can rotate the screw auger in both forward and reverse directions to agitate and transport the rubber containing waste through the thermal reaction zones in both the forward and reverse directions and to the outlet.
Regardless, Kaczmarek teaches a system for the pyrolysis of used tires (abstract), the device comprising an auger 9/25 which is configured to rotate in both forward and reverse directions to precisely 
 It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Karanikas in view of Kaczmarek by configuring the screw auger to rotate in both forward and reverse directions in order to agitate and transport the rubber containing waste through the thermal reaction zones in both the forward and reverse directions and to the outlet, in order to attain a device which can precisely control the retention time of the rubber containing waste while providing constant agitation to the rubber containing waste.
Modified Karanikas does not explicitly teach that flighting on the screw auger tracks the internal cylindrical surface of the reactor in close relationship to minimize or prevent the transport of material through a clearance space between outer edges of the flighting and the internal cylindrical surface of the reactor.
Abdulbaki teaches the design of a pyrolysis feeder (Abstract). Abdulbaki teaches that decreased (smaller) clearance between the flight of a feeder screw and the trough in which its positioned correlates with an increased volumetric capacity for the screw feeder (section 2.1.2 “description of the proposed design”, Page 6 Paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Karanikas in view of Abdulbaki by tightening the clearance between the screw auger and the internal cylindrical surface of the reactor, such that the screw auger tracks the internal cylindrical surface of the reactor in close relationship, in order to obtain a system wherein the screw auger has a higher volumetric capacity. Modifying Karanikas in view of Abdulbaki as suggested above, i.e. such that the screw auger tracks the internal cylindrical surface of the reactor in close relationship necessarily results in minimizing or preventing the transport of material through a clearance space between outer edges of the flighting and the internal cylindrical surface of the reactor.
With regard to claim 2: Modified Karanikas does not explicitly teach that the clearance space between the outer edges of the flighting and the internal cylindrical surface of the reactor is 5 mm or less.
However, as discussed in the rejection of claim 1 above, Abdulbaki teaches that decreased (smaller) clearance between the flight of a feeder screw and the trough in which its positioned correlates 
It would have been obvious to one of ordinary skill in the art to further modify Karanikas in view of Abdulbaki by optimizing the clearance space between the outer edges of the flighting and the internal cylindrical surface of the reactor, i.e. such that the clearance space is 5 mm or less, in order to obtain an device wherein the screw auger has a higher volumetric capacity, and wherein the auger flighting did not scrape or jam against the inner surface of the reactor.
With regard to claim 3: Modified Karanikas does not explicitly teach that the clearance space between the outer edges of the flighting and the internal cylindrical surface of the reactor is 3 mm or less.
However, as discussed in the rejections of claims 1 and 2 above, Abdulbaki teaches that decreased (smaller) clearance between the flight of a feeder screw and the trough in which its positioned correlates with an increased volumetric capacity for the screw feeder (section 2.1.2 “description of the proposed design”, Page 6 Paragraph 1). On the other hand, a person having ordinary skill in the art would recognize that said clearance space should not be too small, i.e. in order to prevent the flighting of the screw auger from scrapping or jamming against the inner surface of the reactor. Thus, a person having ordinary skill in the art would recognize the clearance space between the outer edges of the flighting and the internal cylindrical surface of the reactor as a result effective variable. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art to further modify Karanikas in view of Abdulbaki by optimizing the clearance space between the outer edges of the flighting and the internal cylindrical surface of the reactor, i.e. such that the clearance space is 3 mm or less, in order to obtain an 
With regard to claim 4: As discussed in the rejection of claim 1 above, the reactor 22 includes two thermal reaction zones, i.e. zones B and C, the thermal reaction zones including a first thermal reaction zone (i.e. zone B) having a plurality of first heating elements 30 controllable to heat the first thermal reaction zone to a first operating temperature of about 445-550 °C (Karanikas: Figure 1 and 2, Column 4 Lines 10-30, Column 5, Column 6 Lines 7-22). See rejection of claim 1 above for further details.
As discussed in the rejection of claim 1 above Karanikas a second thermal reaction zone (i.e. zone C) having a plurality of second heating elements 30 controllable to heat the second thermal reaction zone to a second operating temperature. As discussed in the rejection of claim 1 above, Karanikas teaches an embodiment wherein the temperature within the reactor “may be increased from zone A to zone B and from zone B to zone C, and then decreased from zone C to zone D and from zone D to zone E,” (Column 6 Lines 7-22). Therefore, it is understood that the plurality of second heating elements 30 can be controllable to heat the second thermal reaction zone to a second operating temperature that is different from the first.
With regard to claim 5: In modified Karanikas, the heating zone A is configured to receive the rubber containing waste (e.g. waste tires) from the inlet 26 and heat the waste (Karanikas: Figures 1 and 2, Column 4 Lines 10-30, Column 6 Lines 7-22). The heating of the waste in heating zone A constitutes preheating thereof, as zone A is the first zone in which the waste is heated within the reactor. The heating zone A does not include a gas outlet (Karanikas: Figures 1 and 2, Column 4 Lines 10-30, Column 6 Lines 7-22).
With regard to claim 6: Modified Karanikas includes an inlet airlock chamber (drop reservoir) 23, i.e. the space between first airlock 24 and second airlock 26, included in the inlet and an outlet airlock chamber (cooling tube) 54, i.e. the space between third airlock 34 and fourth airlock 36, included in the outlet (Karanikas: Figures 1, 2, and 7, Column 3 Lines 38-54, Column 4 Lines 30-41).
With regard to claim 9: As discussed in the rejection of claim 1 above, the direction of the auger rotation in modified Karanikas is controllable (Kaczmarek: paragraph [0011]). Furthermore, the rate (speed) of auger rotation is controllable in modified Karanikas (Karanikas: Column 6 Lines 23-40).
With regard to claim 10: Modified Karanikas does not explicitly teach that the reactor is sized to fit within a standard sized shipping container of dimensions 40 ft. x 8 ft. x 8 ft. 6 in.
However, it is established that mere changes in the scale of a device do not patentably distinguish a claimed device from the prior art (MPEP 2144.04(IV)(A)). A person having ordinary skill in the art would expect that the device of Karanikas would remain functional if scaled down or up, i.e. to a size such that the reactor thereof is capable of fitting within a standard sized shipping container of dimensions 40 ft. x 8 ft. x 8 ft. 6 in. Furthermore, it has been established that portability of a claimed device does not patentably distinguish a claimed device over a prior art device (MPEP 2144.04(V)(A)). On the topic of portability, a person having ordinary skill in the art would recognize that it would be advantageous to size a device to fit in a standard size-shipping container, as such sizing makes a device more easily portable, and because portability is clearly advantageous. 
It would have been obvious to one of ordinary skill in the art to further modify Karanikas by sizing the reactor thereof to fit inside a standard sized shipping container of dimensions 40 ft. x 8 ft. x 8 ft. 6 in. in order to make said reactor more easily portable.
With regard to claim 11: As detailed in the rejection of claim 1 above, modified Karanikas teaches a system for non-oxidative thermal degradation of rubber containing waste into a char product, the system including the reactor of claim 1.
The system of Modified Karanikas further includes a control system (PLC) 20 configured to heat each thermal reaction zone to its respective operating temperature, i.e. using heating elements 30 (Karanikas: Figures 1 and 2, Column 3 Lines 1-20, Column 4 Lines 10-30, Column 5).
Modified Karanikas does not explicitly teach that the control system is configured to communicate with a gas extraction system to maintain each thermal reaction zone at a negative operating pressure. 
However, as discussed in the rejection of claim 1 above, the system of Karanikas includes a gas extraction system having a gas outlet (conduit) 52 for withdrawing gas or gases evolved during the non-oxidative thermal degradation (pyrolysis) of the feedstock (e.g. rubber containing waste) (Figures 1 and 2, Column 7 Lines 17-30). Karanikas teaches that the system should always be pulling gas from the reactor 22 and into tower 40 and distillation column 42 (Figures 1 and 2, Column 5 Lines 5-15). The tower 40 and column 42 are fluidly connected to the reactor 22 via the gas outlet 52 (Figures 1 and 2, Column 7 Lines 
	In the alternative, Karanikas teaches that the system should always be pulling gas from the reactor 22 and into tower 40 and distillation column 42, and that there should never be any positive pressure in the system in the vicinity of pressure relief outlet 49 (Figures 1 and 2, Column 5 Lines 5-15). By these teachings, Karanikas would suggest to one of ordinary skill in the art that the outlet 52 be configured to apply a negative pressure to the reactor 22 to pull gases therefrom and into the tower 40 and column 42 while preventing a positive pressure from developing in the vicinity of pressure relief outlet. 
In the event that the Karanikas were not already configured as such, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Karanikas by configuring the gas outlet such that it were controllable (i.e. operable) to apply and maintain a negative pressure on each thermal reaction zone (i.e. the interior of the reactor).
Modified Karanikas does not explicitly describe the control system being in communication with the gas extraction system to maintain each thermal reaction zone at a negative operating pressure. However, it is well established that mere provision of automatic or mechanical means to replace a manual activity is not sufficient to distinguish over the prior art (MPEP 2144.04 III).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Karanikas by configuring the control system such that it were in communication with the gas extraction system in order to automatically maintain each thermal reaction zone at a negative operating pressure.
With regard to claim 12: The control system 20 is configured to control the rate (speed) of auger rotation is controllable in modified Karanikas (Karanikas: Column 6 Lines 23-40).
As discussed in the rejection of claim 1 above, the screw auger in modified Karanikas is configured to operate in both forward and reverse directions (Kaczmarek: paragraph [0011]). 

However as discussed above, the control system 20 is configured to control the rotation of the screw auger (Karanikas: Column 6 Lines 23-40). Furthermore, the screw auger is configured to operate in both forward and reverse directions (Kaczmarek: paragraph [0011]). It is well established that mere provision of automatic or mechanical means to replace a manual activity is not sufficient to distinguish over the prior art (MPEP 2144.04 III).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Karanikas by configuring the control system such that it were capable of operating the screw auger in forward and reverse directions in order to obtain a system which is capable of controlling the forward and reverse operation of said screw augers.
With regard to claim 15: Modified Karanikas does not explicitly teach that the reactor is sized to fit within a standard sized shipping container of dimensions 40 ft. x 8 ft. x 8 ft. 6 in.
However, it is established that mere changes in the scale of a device do not patentably distinguish a claimed device from the prior art (MPEP 2144.04(IV)(A)). A person having ordinary skill in the art would expect that the device of Karanikas would remain functional if scaled down or up, i.e. to a size such that the reactor thereof is capable of fitting within a standard sized shipping container of dimensions 40 ft. x 8 ft. x 8 ft. 6 in. Furthermore, it has been established that portability of a claimed device does not patentably distinguish a claimed device over a prior art device (MPEP 2144.04(V)(A)). On the topic of portability, a person having ordinary skill in the art would recognize that it would be advantageous to size a device to fit in a standard size-shipping container, as such sizing makes a device more easily portable, and because portability is clearly advantageous. 
It would have been obvious to one of ordinary skill in the art to further modify Karanikas by sizing the reactor thereof to fit inside a standard sized shipping container of dimensions 40 ft. x 8 ft. x 8 ft. 6 in. in order to make said reactor more easily portable.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karanikas in view of Kaczmarek and Abdulbaki as applied to claim 6 above, and in further view of Ku (US 2006/0076224).
With regard to claim 7: The inlet airlock chamber 23 is sealed between two airlocks, i.e. first and second airlocks 24 and 26 (Karanikas: Figures 1, 2, and 7, Column 3 Lines 38-54, Column 4 Lines 30-41).
Modified Karanikas is silent to the two airlocks being knife gate valves.
However, use of knife gate valves in airlocks is well known in the art. For example, Ku teaches a device for the pyrolysis of synthetic polymer waste in a hypoxic environment (abstract), the device comprising a reactor (pyrolysis chamber) 39 having screw augers 34 disposed therein to transport waste material from an inlet (injection device) 1 to an outlet (discharging device) 101 of the reactor 39, wherein both the inlet 1 and the outlet 101 comprise airlock chambers (interim storing hoppers) 7 sealed between two knife gate valves (slide gates) 5 and 6 (Figures 1 and 2, paragraph [0043]-[0053]). The airlocks of the inlet 1 and outlet 101 of Ku maintain a hermetic seal on said inlet 1 and said outlet 101, i.e. by prevent the ingress of air into the reactor 39 (Figures 1 and 2, paragraph [0048]-[0053]). Note: Said knife gate valves 5 and 6 are orifice knife gate valves in that they extent across and block orifices, i.e. the inlet 1 and outlet 101 of Ku  (Figures 1 and 2, paragraph [0048]-[0053]). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Karanikas in view of Ku by replacing the airlocks 24 and 26 with knife gate valve airlocks, i.e. such that the inlet airlock chamber 23 is sealed between two knife gate valves, in order to obtain a system having a predictably functional inlet airlock.
With regard to claim 8: The outlet airlock chamber 54 is sealed between two airlocks, i.e. third and fourth airlocks 34 and 36 (Karanikas: Figures 1, 2, and 7, Column 3 Lines 38-54, Column 4 Lines 30-41).
Modified Karanikas is silent to the two airlocks being orifice knife gate valves.

It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Karanikas in view of Ku by replacing the airlocks 35 and 36 with orifice knife gate valve airlocks, i.e. such that the outlet airlock chamber 54 is sealed between two orifice knife gate valves, in order to obtain a system having a predictably functional inlet airlock.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karanikas in view of Kaczmarek and Abdulbaki as applied to claim 11 above, and in further view of Ballantine et al. (US 2003/0010266), hereafter referred to as Ballantine, and Dugler et al. (US 2013/0064754), hereafter referred to as Dugler.
With regard to claim 13: The system of modified Karanikas comprises ancillary processing equipment including:
A feed conveyor 12 for transporting the rubber containing waste to the inlet 26 (Karanikas: Figure 1, Column 2 Lines 40-60).
The gas extraction system, wherein the gas extraction system includes:

A product conveyer (cooling tube) 54 for transporting the char product out of the system (Karanikas: Figures 1 and 2, Column 4 Lines 30-42).
Modified Karanikas is silent to the gas extraction system having a burner and flue gas stack for combusting a non-condensable portion of the gas and dispersing resulting flue gas.
Ballantine teaches a device for the pyrolysis of waste material including rubber containing waste material such as tires (abstract, paragraph [0044]), the device including a pyrolysis reactor (pyrolysis unit) 12, a burner (thermal oxidizer unit) 14 for burning gas obtained from pyrolysis in the reactor 12, and a flue gas stack (stack unit) 16 for dispersing resultant flue gas (combusted gases) from the burning of gas in the burner 14 (Figure 1, paragraphs [0029], [0030], and [0047]-[0050]). The purpose of the burner 14 in Ballantine is to dispose of pyrolysis gases which are harmful, toxic, or noxious (paragraph [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Karanikas in view of Ballantine by adding a burner for combusting non-condensable gases which may be harmful, toxic, or noxious, and a flue gas stack for dispersing the resultant flue gas (combusted gas) from the burner.
Modified Karanikas is silent to the product conveyor transporting the char to a separator for separating the char product into a metal containing fraction and a carbon char fraction.
However, it is notoriously well known that when pyrolysing waste tires, the solid char product will contain a certain amount of metal, i.e. steel, as such metal is necessarily present within a well-constructed tire. As discussed in the rejection of claim 1 above, the system of Karanikas can be used to pyrolyze waste tires (Column 1 Lines 1-26, Column 2 Lines 40-60). Thus, a person having ordinary skill in the art would be motivated to provide the system with a separator that is capable of separating metal from the carbon char product. Dugler teaches a system for the pyrolysis of waste tires (abstract, Figures 1-5, paragraphs [0003] and [0058]-[0068]). The system of Dugler comprises a product conveyor 41 for transporting the char product (carbon black/product granulate) from the outlet 13 of the reactor 10 and to a separator 42 (Dugler: Figure 10, paragraph [0083]), Wherein the separator 42 is configured to separate 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Karanikas in view of Dugler by adding a separator separating the char product into a metal containing fraction and a carbon char fraction and by configuring the product conveyor to transport the char to said separator, in order to obtain a system which is capable of separating metal from the carbon char product.
With regard to claim 14: Modified Karanikas includes a cooling tower (heat exchanger) 94 for cooling process water (Karanikas: Figure 7, Column 8 Lines 4-30).
Modified Karanikas is silent to the ancillary equipment further including a mill to comminute the carbon char fraction.
Dugler teaches ancillary processing equipment including a mill 45 to comminute the carbon char fraction (paragraph [0083]). The use of the mill helps separate different materials from the carbon char fraction (paragraph [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Karanikas in view of Dugler by adding a mill to comminute the carbon char fraction in order to assist in the separation of different materials from the carbon char fraction

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Karanikas (US 2014/0262728) is the PG Pub corresponding to the Karanikas patent relied upon in the 103 rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772